DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020, was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a management system, independent claim 15 a method. Therefore, step 1 is satisfied for claims 1-12.
Step 2A Prong One: the independent claims recite “acquire snapshots … the curated data… and … the raw data…”. Those steps can be practically performed in the human mind with add or pen and paper. Such mental copying/snapshotting data fall within the “mental process” grouping of abstract idea set forth in the 2019 PEG section I, 84 FED. Reg. at 52. The recitation of a computing device in the claims does not negate the mental nature of these limitations because the claim merely uses the computing device as a tool to perform the otherwise mental process. See October Update at section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.

Step 2A Prong Two: the independent claims recite the combination of the additional element “a data analysis server…”, “a data storage…”, “a storage management server…”, “first data configuration information”, “second data configuration information…”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computing device. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computing device, accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computing component.  The computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the computing device is recited at a high level of generality, and, as disclosed in the specification, are well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claims are not eligible.

Claim 2 directed to the same abstract idea without significantly more. There are no additional elements recited in this claims that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same abstract idea as claim 1.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al., U.S. Pub No: US 20190172564 A1 (Hereinafter “Chandra”) in view of Okorafor et al., U.S. Pub No: US 20200019558 A1 (Hereinafter “Okorafor”) and further in view of ARYA et al., U.S. Pub No: US 20200019558 A1 (Hereinafter “ARYA”).

Regarding claim 1, Chandra discloses A data management system, comprising:
a data analysis server that generates curated data from raw data of various kinds of data (see paragraph [0043], wherein the data received from the secure member data repository 120 (e.g., historical member data 122), may be raw, high-dimensional data. The onboard and initialize module 106 may sort, select, and further curate the data as described herein. The curated data may then be passed to a model and predict module 108, which may build the model using the curated data through an iterative training process, and, using test data, predict a set of results relative to a set of members identified in the historical member data 122 ), learns the curated data, and generates a learned data model (see paragraph [0043], wherein the data received from the secure member data repository 120 (e.g., historical member data 122), may be raw, high-dimensional data. The onboard and initialize module 106 may sort, select, and further curate the data as described herein. The curated data may then be passed to a model and predict module 108, which may build the model using the curated data through an iterative training process, and, using test data, predict a set of results relative to a set of members identified in the historical member data 122);
a data storage including a first storage area that stores the learned data model, a second storage area that stores the curated data, and a third storage area that stores the raw data (see paragraph [0044], wherein he configuration data and other performance data generated by the model and predict module 108 may be stored in a pipeline data repository 112. Examiner note, in fig.1 data stored in item 122 correspond to the third storage area that stores the raw data, and data that stored in item 114 and 116 are corresponds to the first storage area that stores the learned data model and the second storage area that stores the curated data as claimed); and
a storage management server that manages the data storage (see paragraph [0072], wherein data stored in the pipeline can be managed using a system manager (storage management server)),
wherein the data analysis server manages
first data configuration information for managing a correspondence of the learned data model, a raw data bucket that stores the raw data for generating the learned data model, and a curated data bucket that stores the curated data for generating the learned data model (see paragraph [0068], wherein configuration parameters may pertain to both the given data set as well as to the function of the module, for example feature sets used in modeling. Thus when the system is run on a new data source or the experimental design changes, the configuration files may be the only files that need to be modified by the user, allowing the actual modules to remain unaltered. Overall, the configurability and modularity may provide substantial flexibility not only in re-using existing functionalities but also in creating new functionalities with a “plug-and-play” approach. See also paragraph [0069], wherein The configuration parameters may include database information and metadata, desired data range for the data pull, and specifics on the features to be created. See paragraph [0072], wherein Some or all of this data may be received from configuration files 1026, provided to the pipeline by, for example, a system manager, from memory, from another system, from an external source, or in another way. See paragraph [0074], wherein Locations of the trained learner and data and sensitivity analysis parameters may be specified in the associated configuration file 1026. Examiner the configuration disclosed by Chandra can be a set of configurations), and
second data configuration information for managing correspondences of the learned data model and the first storage area, the curated data bucket and the second storage area, and the raw data bucket and the third storage area (see paragraph [0068], wherein configuration parameters may pertain to both the given data set as well as to the function of the module, for example feature sets used in modeling. Thus when the system is run on a new data source or the experimental design changes, the configuration files may be the only files that need to be modified by the user, allowing the actual modules to remain unaltered. Overall, the configurability and modularity may provide substantial flexibility not only in re-using existing functionalities but also in creating new functionalities with a “plug-and-play” approach. See also paragraph [0069], wherein The configuration parameters may include database information and metadata, desired data range for the data pull, and specifics on the features to be created. See paragraph [0072], wherein Some or all of this data may be received from configuration files 1026, provided to the pipeline by, for example, a system manager, from memory, from another system, from an external source, or in another way. See paragraph [0074], wherein Locations of the trained learner and data and sensitivity analysis parameters may be specified in the associated configuration file 1026. Examiner the configuration disclosed by Chandra can be a set of configurations).
Chandra discloses stores the curated data for generating the learned data model and stores the raw data for generating the learned data model to the data storage via the storage management server when the learned data model is generated  (see paragraph [0044], wherein he configuration data and other performance data generated by the model and predict module 108 may be stored in a pipeline data repository 112. Examiner note, in fig.1 data stored in item 122 correspond to the third storage area that stores the raw data, and data that stored in item 114 and 116 are corresponds to the first storage area that stores the learned data model and the second storage area that stores the curated data as claimed). Chandra fails to explicitly disclose the limitations below.
Okorafor discloses the data analysis server gives an instruction to acquire snapshots of … the third storage area that stores the raw data for generating the learned data model to the data storage via the storage management server when the learned data model is generated (see paragraph [0066], wherein the new dataset is saved in a raw zone of the data lake. This provides an unmodified version of the data that can be reprocessed at a later time. Datasets in the raw zone may also provide backup in case the curated data becomes corrupted.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chandra to include the missing limitations, as taught by Okorafor, since doing so would allow the system to recover data in case the curated/raw data becomes corrupted (Okorafor; paragraphs [0066]).
Chandra in view of Okorafor fail to explicitly disclose the limitation below.
ARYA discloses the data analysis server gives an instruction to acquire snapshots of the second storage area that stores the curated data (ARYA, see paragraph [0088, 0090], wherein snapshot for curated data is created and can be obtained).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chandra in view of Okorafor to include the missing limitations, as taught by ARYA, since doing so would improve the performance of the subject system by avoiding writing an entire data set to storage when a new version of the data set is provided (ARYA; paragraphs [0099]).

 
Regarding claim 2, Chandra discloses the curated data bucket is a learning data set (Chandra, see paragraph [0043], wherein the curated data may then be passed to a model and predict module 108, which may build the model using the curated data through an iterative training process, and, using test data, predict a set of results relative to a set of members identified in the historical member data 122), and
the learned data model is a learning model (Chandra, see paragraph [0043], module corresponds to a learning model as claimed). 
Chandra fails to explicitly disclose the below limitations.
Okorafor discloses  wherein the raw data bucket is a data lake (Okorafor, see paragraph [0047], wherein ingestion module 118 will store the raw retrieved dataset into a raw zone 212 of the data lake). Same motivation as claim 1 is applied.


Claim 10 are rejected under the same rationale and motivation as claim 1.

Allowable Subject Matter
Claim 3-9 and 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Related Arts:
Panuganty (US 20200065342 A1) discloses curate data from various data sources, where curating the data includes identifying attributes and relational data models. One or more implementations base the curating upon anecdotal data associated with a user. In response to receiving a trigger event to perform a query analysis, one or more implementations identify keywords to use in the query analysis, and extract information from the curated data based, at least in part on the one or more keywords. The extracted information is then analyzed to identify insights. In turn, one or more implementations generate a narrated analytics playlist using the insights. Some implementations utilize machine-learning algorithms to curate, extract and/or process data to generate insights. Various implementations abstract the data used to teach the machine-learning algorithms and share the abstracted data to other devices.
Sanchez (US 20190171960 A1) discloses  receiving data from a plurality of data sources; processing the data from the plurality of data sources to provide cognitively processed insights via a cognitive inference and learning system, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising a development environment, the development environment being implemented to a create custom extension to the cognitive inference and learning system, the custom extension being created via a cognitive design user interface; performing a learning operation to iteratively improve the cognitively processed insights over time; and, providing the cognitively processed insights to a destination, the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitive insights.
Breckenridge (US 8489632 B1) discloses receiving training data for predictive modeling and executing multiple processes simultaneously to generate multiple trained predictive models using the training data and training functions. After executing the processes for an initial runtime, a convergence status of each process is determined that indicates a likelihood that the training function being executed will converge on the training data. Based on the determination, training functions are identified that are not likely to converge and processes that are executing these training functions are terminated. After an ultimate runtime has expired, processes that are still executing training functions that have not yet converged are terminated. An effectiveness score is generated for each of the trained predictive models that were successfully generated and a trained predictive model is selected based on the effectiveness scores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165